DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19/18/2020 and 05/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim recites “a direction in which the first fixed contact and the first movable contact face each other is an opposite direction from a direction in which the second fixed contact and the second movable contact face each other.”  It is unclear what the recited first and second directions are.  When two objects face each other, without a reference point, both objects face each other in two opposing directions, the direction of object 1 toward object 2 and the direction of object 2 toward object 1.  The claim, as defined, lacks a reference point between the objects to establish the claimed directions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gay [US 3,264,438].
Claim 1, Gay discloses a  circuit interrupter [figure 1] comprising: a fixed terminal [17] including a fixed contact [end of 17]; a movable contactor [21] which is formed as a separate part from the fixed terminal [17] and includes a movable contact; a holding unit [41/23] configured to hold the movable contactor [21] so that the movable contact is connected to the fixed contact; and a squib [34/38] configured to generate gas by combustion, pressure of the gas generated by the squib causing movement of the movable contactor in a direction away from the fixed terminal so that the movable contact is separated from the fixed contact [figure 2; col. 2 lines 9-17].  
Claim 2, Gay discloses the circuit interrupter according to claim 1, wherein the holding unit includes an elastic part [25/27] for biasing the movable contactor in a direction in which the movable contact is connected to the fixed contact [col. 1 lines59-64].
Claim 4, Gay discloses the circuit interrupter according claim 1, wherein the holding unit includes a latch mechanism [41] for mechanically holding the movable contactor [21; figure 1].
Claim 5, Gay discloses the circuit interrupter according to claim 1, wherein the movable contact [21] is in contact with the fixed contact [17/16; col. 1 lines 54-57].  
Claim 7, Gay discloses the circuit interrupter according to claim 1, wherein the circuit interrupter [figure 1] comprises: a pressurized chamber [33] for receiving pressure of the gas; and a piston [39] including a first end [adjacent to 38] for receiving pressure inside the pressurized chamber [33] which causes movement of the piston and a second end [adjacent 41] for providing a force in a direction separating the movable contactor 
Claim 8, Gay discloses the circuit interrupter according to claim 7, wherein the piston [39] is configured to press the movable contactor [21] with the second end [adjacent to 41; figure 1].  
Claim 11, Gay discloses the circuit interrupter according to claim 7, wherein the circuit interrupter comprises a detent mechanism [43/29] configured to mechanically hold the piston after movement of the movable contactor to prevent the piston from returning to an original position [col. 2 lines 28-34].  
Claim 22, Gay discloses the circuit interrupter according to claim 1, wherein the movable contactor includes a second movable contact [end of 21 across from 19] in addition to a first movable contact [end of 21 across from 17] serving as the movable contact [21], 7New U.S. National Phase of PCT/JP2019/008509Docket No. P61491 the circuit interrupter comprises a second fixed terminal [19] including a second fixed contact [at the end of 19 adjacent to 21] in addition to a first fixed terminal [17] serving as the fixed terminal [17] including a first fixed contact [at the end of 17 adjacent to 21] serving as the fixed contact, the movable contactor [21] is held between the first fixed terminal and the second fixed terminal so that the first movable contact is in contact with the first fixed contact and the second movable contact is in contact with the second fixed contact [figure 1; col. 1 lines59-64].  
Claim 23, as best understood, Gay discloses the circuit interrupter according to claim 22, wherein a direction in which the first fixed contact [17] and the first movable contact [21] face each other is an opposite direction from a direction in which the second fixed contact [19] and the second movable contact [21] face each other [figure 1].  
Claims 1, 5-13, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSUCHIYA [JP 2010153371 A], see attached machine translation.
Claim 1, TSUCHIYA discloses a circuit interrupter comprising: a fixed terminal [12] including a fixed contact [12a]; a movable contactor [13] which is formed as a separate part from the fixed terminal [12] and includes a movable contact [13a]; a holding unit [25] configured to hold the movable contactor [13] so that the movable contact [13a] is connected to the fixed contact [12a]; and a squib [31] configured to generate gas by combustion, pressure of the gas generated by the squib causing movement of the movable contactor in a direction away from the fixed terminal so that the movable contact is separated from the fixed contact [paragraphs 0034, 0082 and 0101].  
Claim 5, TSUCHIYA discloses the circuit interrupter according to claim 1, wherein the movable contact [13a] is in contact with the fixed contact [12a; figures 3a and 5a].  
Claim 6, TSUCHIYA discloses the circuit interrupter according to claim 1, wherein the movable contact [13a] is welded to the fixed contact [12a; paragraph 0101].  
Claim 7, TSUCHIYA discloses the circuit interrupter according to claim 1, wherein the circuit interrupter comprises: a pressurized chamber [36] for receiving pressure of the gas; and a piston [37] including a first end for receiving pressure inside the pressurized chamber which causes movement of the piston and a second end [tip of 38, paragraph 0101] for providing a force in a direction separating the movable contactor [13] from the fixed terminal [12] to the movable contactor which causes movement of the movable contactor [figure 5B; paragraph 0101].  

Claim 9, TSUCHIYA discloses the circuit interrupter according to claim 7, wherein a direction of movement of the movable contactor [13] intersects a direction of movement of the piston [37; figures 3a and 3B].  
Claim 10, TSUCHIYA discloses the circuit interrupter according to claim 7, wherein the second end of the piston is coupled to the movable contactor, the piston is configured to pull the movable contactor with the second end [paragraph 0011].  
Claim 11, TSUCHIYA discloses the circuit interrupter according to claim 7, wherein the circuit interrupter comprises a detent mechanism [45] configured to mechanically hold the piston after movement of the movable contactor to prevent the piston from returning to an original position [figures 4a and 4b; paragraph 0109].
Claim 12, TSUCHIYA discloses the circuit interrupter according to claim 1, wherein the circuit interrupter comprises a first electrode [21] and a second electrode [21] which are connected to a first end and a second end of external electric circuitry [via wires 2A], respectively, the circuit interrupter comprises only one set of the movable contact [13a] and the fixed contact [12a] in a circuit interconnecting the first electrode and the second electrode [paragraphs 0057 and 0060].  
Claim 13, TSUCHIYA discloses the circuit interrupter according to claim 1, wherein the movable contactor [13] has a plate shape; and the circuit interrupter comprises a yoke [26] secured to an opposite surface of the movable contactor [13] from a surface where the movable contact [13a] is positioned [figures 4a and 4b].  

Claim 23, as best understood, TSUCHIYA discloses the circuit interrupter according to claim 22, wherein a direction in which the first fixed contact [12a] and the first movable contact [13a] face each other is an opposite direction from a direction in which the second fixed contact [12a] and the second movable contact [13a] face each other [figures 3a, 3b, 5a and 5b].  

Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnell [US 4,250,365].
Claim 1, McConnell discloses a circuit interrupter [10] comprising: a fixed terminal [12] including a fixed contact; a movable contactor [20] which is formed as a separate part from the fixed terminal and includes a movable contact; a holding unit [26] configured to hold the movable contactor [20] so that the movable contact is connected to the fixed contact [figure 1]; and a squib [38] configured to generate gas by combustion, pressure of the gas generated by the squib causing movement of the movable contactor in a 
Claim 2, McConnell discloses the circuit interrupter according to claim 1, wherein the holding unit [26] includes an elastic part [28] for biasing the movable contactor [20] in a direction in which the movable contact is connected to the fixed contact [figure 1].  
Claim 3, McConnell discloses the circuit interrupter according claim 1, wherein the holding unit includes a latch mechanism [30] for mechanically holding the movable contactor [20].  
Claim 5, McConnell discloses the circuit interrupter according to claim 1, wherein the movable contact is in contact with the fixed contact [figure 1].  
Claim 7, McConnell discloses the circuit interrupter according to claim 1, wherein the circuit interrupter comprises: a pressurized chamber for receiving pressure of the gas [figure 2]; and a piston [36] including a first end for receiving pressure inside the pressurized chamber which causes movement of the piston [bottom end of 36, adjacent to 40] and a second end [top end of 36] for providing a force in a direction separating the movable contactor from the fixed terminal to the movable contactor which causes movement of the movable contactor [figure 2].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA [JP 2010153371 A] in view of Ozaki et al. [US 2019/0355536].
Claim 14, TSUCHIYA discloses the circuit interrupter according to claim 1, with the exception of the circuit interrupter comprises a first yoke serving as the yoke, the circuit interrupter further comprises a second yoke secured to a position facing the first yoke with the movable contactor in-between to be separated from the movable contactor.  
Ozaki et al. teaches an electromagnetic switching device [1, figure 4] wherein the circuit interrupter comprises a yoke [492] secured to an opposite surface of a movable 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the magnetic circuit of Ozaki et al. which comprises a first yoke and a second yoke secured to a position facing the first yoke with the movable contactor in-between to be separated from the movable contactor as taught by Ozaki et al. since it was known in the art that either magnetic drive could be used to actuate the movable contactor and a simple substitution of one known element for another, producing a predictable result, renders the claim obvious.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA [JP 2010153371 A] in view of Naka et al. [US 8,816,803].
Claim 15, TSUCHIYA discloses the circuit interrupter according to claim 1, with the exception of the circuit interrupter comprises a circuit piece which is electrically connected to the fixed contact and extends along a direction of a current flowing through the movable contactor, the movable contactor is positioned between the circuit piece and the fixed contact in a direction in which the movable contact and the fixed contact face together, a direction of the current flowing through the circuit piece is an opposite direction from the direction of the current flowing through the movable contactor.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the contact structure of TSUCHIYA as taught by Naka et al. in order to increase the electromagnetic attraction between the fixed and moving contacts when in a closed position in order to prevent accident separation due to a large current [Naka et al. col. 3 lines 38-46].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA [JP 2010153371 A] in view of Vogelsang et al. [US 2008/0121504].
Claim 16, TSUCHIYA discloses the circuit interrupter according to claim 1, with the exception of the circuit interrupter comprises a bimetallic strap which curves due to increase in temperature to press the movable contactor in a direction from the movable contact toward the fixed contact.  
Vogelsang et al. teaches an electrical switching device compring a bimetallic strap [14, figures 2a and 2b] which curves due to increase in temperature to press the movable 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the bimetallic strap as taught by Vogelsang et al. which curves due to increase in temperature to press the fixed and moveable contacts together et al. in the circuit interrupter of TSUCHIYA in order to increase contact force [Vogelsang et al. paragraph 0018].

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA [JP 2010153371 A] in view of Pal [US 2017/0279250].
Claim 17, TSUCHIYA discloses the circuit interrupter according to claim 1, with the exception of the circuit interrupter comprises a plurality of the movable contactors individually including a plurality of the movable contacts.  
Pal teaches an electrical distribution system [10] comprising an electrical contactor arrangement [20] wherein a plurality of the movable contactors [44 and46] individually including a plurality of the movable contacts [156/158 and 176/178].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the circuit interrupter of TSUCHIYA with a plurality of the movable contactors individually including a plurality of the movable contacts as taught by Pal in order decrease the current flow and lower contact resistance while increasing heat dissipation [paragraphs 0002 and 0044]. 
Claim 18, TSUCHIYA as modified discloses the circuit interrupter according to claim 17, with the exception of pressure of the gas generated by the squib causes the 
Pal figures 1 and 2 teaches directly coupling plurality of the movable contactors to each other which cause simultaneous operation of the contacts during actuation, while figures 3 and 4 further teaches coupling plurality of the movable contactors through a biased sleeve [134], which cause sequential operation of the contacts during actuation [paragraph 0042].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the circuit interrupter of TSUCHIYA as modified by the further teachings of Pal to cause pressure of the gas generated by the squib causes the plurality of movable contacts to be separated from a plurality of the fixed contacts at different timings since simple substitution of one known element for another [both means of coupling the movable contactors as taught by Pal], producing a predictable result, renders the claim obvious.
Claim 19, TSUCHIYA as modified discloses the circuit interrupter according to claim 17, with the exception of the plurality of movable contacts are made of different materials.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the material on the contacts in order to adjust the current flow through the movable contactor since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 20, TSUCHIYA as modified discloses the circuit interrupter according to claim 17, wherein Pal teaches that the plurality of movable contacts are made of a same .

Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA [JP 2010153371 A] in view of Graninger [US 6,198,058].
Claim 17, TSUCHIYA discloses the circuit interrupter according to claim 1, with the exception of the circuit interrupter comprises a plurality of the movable contactors individually including a plurality of the movable contacts.  
Graninger teaches contact mechanism contactor arrangement [20] wherein a plurality of the movable contactors [28 and 30] individually including a plurality of the movable contacts [32 and 34] to create various electrical interconnections [figures 1, 4 and 6].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the circuit interrupter of TSUCHIYA with a plurality of the movable contactors individually including a plurality of the movable contacts as taught by Graninger in order to create various electrical interconnections [as taught in Graninger figures 1, 4 and 6].
Claim 21, TSUCHIYA as modified discloses the circuit interrupter according to claim 17, wherein Graninger teaches that the plurality of movable contactors [28 and 30] include two movable contactors arranged in parallel with each other, directions of movement of the two movable contactors are different from each other [figures 1, 4 and 6].
Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA [JP 2010153371 A] in view of Sugisawa et al. [US 2011/0241809]. 
 Claim 24, TSUCHIYA discloses the circuit interrupter according to claim 1, with the exception of one of the fixed contact and the movable contact is defined as a first contact and the other is defined as a second contact, the circuit interrupter comprises a plurality of the second contacts, the plurality of the second contacts are connected to one first contact.  
Sugisawa et al. teaches a relay [figure 1] comprising one of a fixed contact [17a/17b/17c] and the movable contact [29a/29b/29c] is defined as a first contact [17b/17c] and the other is defined as a second contact [29b/29c], the circuit interrupter comprises a plurality of the second contacts [29b and 29c], the plurality of the second contacts [29b/29c] are connected to one first contact [17b/17c] to prevent contact separation due to a direction of a Lorentz force acting on a portion of the movable element from the movable contact to the end portion of the movable element on the first end side is conformed to a direction for bringing fixed contacts and movable contacts into contact with each other [abs].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the contact arrangement of TSUCHIYA to use plural second contacts as taught by Sugisawa et al. in order to prevent contact separation due to a direction of a Lorentz force acting on a portion of the movable element from the movable contact to the end portion of the movable element on the first end side is conformed to a direction for bringing fixed contacts and movable [Sugisawa et al. abs].
Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA [JP 2010153371 A] in view of Imanishi et al. [US 2005/0285704]
Claim 25, TSUCHIYA discloses the circuit interrupter according to claim 1, with the exception of the circuit interrupter comprises an additional movable contactor which is a separate part from the movable contactor and is connected in series with the movable contactor, the movable contactor and the additional movable contactor are arranged in parallel with each other, a direction of movement of the movable contactor and a direction of movement of the additional movable contactor are different from each other.
Imanishi et al. teaches a circuit interrupter which can be configured with a movable contactor [31, figure 3] and an alternative embodiment comprising a movable contactor [31 left, figure 9] and an additional movable contactor [31 right, figure 9; paragraph 0131] which is a separate part from the movable contactor [figure 9] and is connected in series [paragraph 0134]with the movable contactor [via intermediate contact 23; paragraphs 0130], the movable contactor and the additional movable contactor are arranged in parallel with each other [figure 9] so that the breaking voltage can be divided to effect arc extinguishing [paragraph 0151]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the circuit interrupter of TSUCHIYA to include an additional movable contactor which is a separate part from the movable contactor and is connected in series with the movable contactor, the movable contactor and the additional movable contactor are arranged in parallel with each other as taught by Imanishi et al. in order to lower the breaking voltage to reduce arcing and improve durability [Imanishi et al. paragraph 0151].
TSUCHIYA in view of Imanishi et al. fails to tech that a direction of movement of the movable contactor and a direction of movement of the additional movable contactor are different from each other.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to alter the direction of travel of the movable contactor and a the additional movable contactor relative to each other since applicant has not disclosed that the claimed direction of movement solves any stated problem or is for any particular purpose and a simple substitution of one known element for another [in this case travel direction of the movable contactor and a the additional movable contactor], producing a predictable result, renders the claim obvious.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/BERNARD ROJAS/Primary Examiner, Art Unit 2837